Citation Nr: 0032197	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 1, 1996, 
for Dependency and Indemnity Compensation (DIC) payments.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1955 to January 
1974.  He died in February 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted entitlement to DIC benefits effective April 1, 1997.  
In November 1997, the RO determined that the appellant was 
actually entitled to DIC effective April 1, 1996.  The 
appellant appealed the assigned effective date.  

In perfecting her appeal on VA Form 9, filed in May 1998, the 
appellant stated that she did not wish to have a hearing 
before the Board.  Thereafter, in April 1999, the appeal was 
certified to the Board and the appellant was notified that 
pursuant to 38 C.F.R. § 20.1304, she had a period of 90 days 
following the date of the letter of certification to request 
a hearing before the Board.  In September 2000, while the 
appeal was pending before the Board, an additional Form 9 was 
received from the appellant indicating that she desired a 
hearing at the RO before a member of the Board.  As this 
request was received well after the 90 day period following 
certification of the appeal and transfer of the records to 
the Board, and without good cause shown, the Board will not 
accept the request for a personal hearing.  38 C.F.R. 
§ 20.1304(b) (2000).  


FINDINGS OF FACT

1.  In a December 1980 decision, the RO denied entitlement to 
DIC benefits and the appellant was provided notice of her 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  In a January 1983 decision, the RO denied entitlement to 
service connection for the cause of the veteran's death and 
the appellant was provided notice of her procedural and 
appellate rights; however a notice of disagreement was not 
received within the subsequent one-year period.

3.  In a September 1992 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for the cause of 
the veteran's death and the appellant was provided notice of 
her procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.

4.  A VA liberalizing regulation providing for presumptive 
service connection for respiratory cancers become effective 
June 9, 1994.  

5.  On March 26, 1997, VA received the appellant's claim to 
reopen the claim for DIC benefits.


CONCLUSIONS OF LAW

1.  The RO's December 1980 decision denying entitlement to 
DIC benefits is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 3.104 (2000).

2.  The RO's January 1983 decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 3.104 (2000).

3.  The RO's September 1992 decision which determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (2000).

4.  April 1, 1996, is the earliest effective date provided by 
law for the payment to the appellant of DIC benefits.  38 
U.S.C.A. §§ 5110, 7722 (West 1991); 38 C.F.R. §§ 3.114, 3.400 
(2000); VAOPGCPREC 17-95 (June 21, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1980, VA was notified of the veteran's death.  
Upon receipt of notice of death of a veteran, it is mandated 
that the appropriate application form will be forwarded for 
execution by or on behalf of any dependent who has apparent 
entitlement to pension, compensation, or dependency and 
indemnity compensation.  38 U.S.C.A. § 7722, 38 C.F.R. § 
3.150(b).  Therefore, the appellant was sent the appropriate 
application, and, in November 1980, the appellant applied for 
DIC benefits.  

DIC may be awarded to a veteran's surviving spouse, children, 
or parents for death resulting from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In order to establish service connection for the 
cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service was either 
the principal cause of death or a contributory cause of 
death. 

In a December 1980 decision, the RO denied entitlement to DIC 
benefits and the appellant was provided notice of her 
procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's December 1980 decision denying entitlement 
to DIC benefits is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
3.104.  

In August 1982, the appellant sought to reopen her claim.  In 
a January 1983 decision, the RO denied entitlement to service 
connection for the cause of the veteran's death and the 
appellant was provided notice of her procedural and appellate 
rights; however a notice of disagreement was not received 
within the subsequent one-year period.  The RO's January 1983 
decision denying service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
3.104.  In August 1992, the appellant sought to reopen her 
claim for DIC benefits.  In a September 1992 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for the cause of the veteran's death and the 
appellant was provided notice of her procedural and appellate 
rights; however a notice of disagreement was not received 
within the subsequent one-year period.  The RO's September 
1992 decision which determined that new and material evidence 
had not been submitted to reopen the claim for entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. 3.104.  

On March 26, 1997, VA received the appellant's claim to 
reopen the claim for DIC benefits.  In a May 1997 rating 
decision, the RO reopened the appellant's claim and granted 
service connection for the cause of the veteran's death.  
Service connection for the cause of the veteran's death was 
granted based on a VA liberalizing regulation providing for 
presumptive service connection for respiratory cancers.  That 
regulation did not become effective until June 9, 1994.  

38 C.F.R. § 3.114 provides that where pension, compensation, 
DIC, or the monetary allowance under 38 U.S.C.A. § 1805 for a 
child suffering from spina bifida who is a child of a Vietnam 
veteran is awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue approved by the Secretary or 
by the Secretary's direction, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where pension, 
compensation, DIC, or the monetary  allowance under 38 U.S.C. 
1805 for a child suffering from spina bifida who is a child 
of a Vietnam veteran is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  (1) If a claim is reviewed on 
the initiative of VA within 1 year from the effective date of 
the law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue.  (2) If a claim is 
reviewed on the initiative of VA more than 1 year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  (3) If a claim 
is reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such  request.

In accordance with 38 C.F.R. § 3.114 (a) (3), the RO assigned 
an effective date of April 1, 1996, which was one year 
preceding the first day of the month following the receipt of 
the appellant's claim to reopen her DIC claim.  Since the 
liberalizing law became effective June 9, 1994, the 
appellant's request for VA benefits was clearly later than 
one year following the effective date of the change in the 
law.  

Currently, the appellant asserts that an earlier effective 
date is warranted.  She maintains that VA failed to timely 
notify her of the potential application of this 'new' 
liberalizing regulation to her underlying claim in accordance 
with 38 U.S.C.A. § 7722.

The Board notes that 38 U.S.C.A. § 7722 provides in pertinent 
part: (c)  The Secretary shall distribute full information to 
eligible veterans and eligible dependents regarding all 
benefits and services to which they may be entitled under 
laws administered by the Department and may, to the extent 
feasible, distribute information on other governmental 
programs (including manpower and training programs) which the 
Secretary determines would be beneficial to veterans.  (d)  
The Secretary shall provide, to the maximum extent possible, 
aid and assistance (including personal interviews) to members 
of the Armed Forces, veterans, and eligible dependents . . . 
and in the preparation and presentation of claims under laws 
administered by the Department.

As noted, the effective date for awards based on liberalizing 
laws and VA issues is to be considered under § 3.114.  See 38 
C.F.R. § 3.400(p).  38 C.F.R. § 3.114, as set forth above, 
shows that if a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  The 
effective date of the liberalizing law was June 9, 1994.  The 
claim was received in March 1997, more than one year later.  
As such, DIC benefits may only be authorized for one year 
prior to March 1997, with payment commencing the first day of 
the next month, April 1, 1996.  

VA General Counsel has opined that section 7722 requires only 
such actions to notify potential beneficiaries of their 
potential eligibility to benefits as are reasonable under the 
circumstances.  The General Counsel held that failure to 
provide the notice required by section 7722 may not provide a 
basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his equitable-
relief authority under 38 U.S.C.A. § 503(a).  VAOPGCPREC (17-
95).  The Board is bound by the precedent opinions of the 
chief legal officer of the Department. 38 U.S.C.A. § 7104(c).  
The Board lacks the authority to give equitable relief to the 
appellant's claim.  She may seek such relief from the 
Secretary as described in section 503(a), title 38, United 
States Code.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
stated that VA is under no legal obligation to notify 
individually every potential claimant of his or her possible 
entitlement to VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991); Lyman v. Brown, 5 Vet. App. 194 (1993).

In sum, the controlling regulation is clear that April 1, 
1996, is the correct effective date for the payment to the 
appellant of DIC benefits.  Even though VA did not notify the 
appellant of her eligibility for DIC, failure to do so is not 
a basis to award any earlier effective date for payment of 
DIC than is currently in effect.  VAOPGCPREC (17-95).  Thus, 
in this case, April 1, 1996, is the earliest effective date 
provided by law for the payment to the appellant of DIC 
benefits.  

The Board notes that the appellant's representative refers to 
the recent decision of the Court in Blount v. West, 11 Vet. 
App. 34 (1998), and asserts that it was clear that the 
appellant in this case, like the appellant in the Blount 
case, was clearly requesting VA benefits, was entitled to 
those benefits on June 9, 1994, and should have been notified 
at that time of those benefits.  However, in the Blount case, 
the Court held that (1) in 1978, after the enactment of 
Public Law No. 95-479, VA was obliged under 38 U.S.C. 
§ 241(2) (presently codified at 38 U.S.C. § 7722(c)) to 
inform the appellant and all persons then in receipt of VA 
nonservice-connected death pension of the availability of the 
new basis for DIC and that VA did not do so here (in the 
Blount case); (2) that, even if VA were not statutorily 
obligated to so inform the appellant and others, VA's not 
doing so while at the same time informing similarly situated 
potential beneficiaries of new entitlements enacted in the 
same public law appears to lack a rational basis for such 
disparate treatment; 3) that the financial information 
submitted by the appellant in 1978 was in the nature of an 
application for continued entitlement to VA death pension for 
calendar year 1978, and as such constituted an application 
for death pension within the meaning of 38 U.S.C. § 5110(g); 
(4) that such application for death pension necessarily 
included a claim for DIC and specifically for section 410(b) 
(now section 1318) DIC, and was submitted within one year 
after the effective date of Public Law No. 95-479's new DIC-
benefit provision; and (5) that VA was, and is still, 
obligated to adjudicate that DIC claim.  The Court ordered 
the Secretary of VA to advise the Court whether he is 
inclined to provide the appellant with equitable relief under 
38 U.S.C.A. § 503(a) to correct administrative error and, if 
so, the nature of such relief and a timetable for providing 
it.  

Conversely, in the appellant's case, she was not in receipt 
of any VA death benefits; there is no evidence she was 
treated in a disparate manner from similarly situated 
potential beneficiaries; and there was no pending application 
for benefits after the final denial of her claim in September 
1992, but prior to her March 1997 claim for DIC benefits.  
Finally, as previously noted, the Board does not have the 
authority to grant equitable relief, but she may seek such 
relief from the Secretary as described in section 503(a), 
title 38, United States Code.  


ORDER

The appeal is denied.  


		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

